 In the Matter of OTTO WARNER,D/B/AWARNER PRINTING COMPANY,1EMPLOYERandLos ANGELES PRINTING PRESSMEN&ASSISTANTS,UNION No. 78,INTERNATIONALP.P.& A. UNION, A. F. L.,PETITIONERCase No. 21-RC-4128.-Decided November 5, 1948DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at LosAngeles, California, on September 17,1948, before Eugene M. Purver,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of Chairman Herzog andMembers Houston and Murdock.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTTHE BUSINESS OF THE EMPLOYERThe Employer is engaged in commercial printing with his only officeand plant in Los Angeles, California.During 1947, the value of theEmployer's sales amounted to approximately $150,000, all of whichwas sold to local customers and delivered within the State of Cali-fornia.During the same period, the Employer's purchases of sup-plies and equipment, consisting chiefly of paper and ink, amounted toover $100,000.All of the ink used by the Employer is produced in theLos Angelesarea.His paper supplies and equipment are purchasedthrough jobbers and through the local offices of the manufacturers.Allthe paper, some of which is produced within the State, is supplied fromwarehouses in the Los Angelesarea.The Employer purchased1The name of the Employer appears in the caption as amended at the hearing.80 N. L.R. B., No. 33.143 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately $300 worth of equipment parts during the calendar yearpreceding the hearing.All these parts were purchased from the localoffices of the manufacturers;none of the parts was manufacturedwithin the State.Parts valued at approximately $20 were shippeddirectly to the Employer from points outside the State.The parties stipulated that over half the materials received fromsuppliers' warehouses originates from points outside the State; andthat at least one-third of the Employer's customers sell to customersoutside the State.The Employer questions whether he is engaged in commerce withinthe meaning of the Act, as amended.While we do not find that theoperations of the Employer are wholly unrelated to commerce, we areof the opinion that, as that relationship is remote and these operationsare essentially local in character, to assert jurisdiction in this casewould not effectuate the policies of the Act.The petition, therefore,will be dismissed 2ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Otto Warner, doing business as Warner PrintingCompany, Los Angeles, California, filed herein by Los Angeles Print-ing Pressmen & Assistants, Union No. 78, International P. P. & A.Union, A. F. L., be, and it hereby is, dismissed.2After the close of the hearing, the Petitioner filed a brief in which it requested that ifthe Board should find the record inadequate with respect to the commerce question, thehearing be reopened so that the Petitioner might have"the benefit of the assistance oflegal counsel in developing the necessary data."We find the record adequate on this issue.The Petitioner,furthermore,was given ample opportunity to present evidence at the hear-ing.Its request is therefore denied.